ON REHEARING
[September 27, 1995]
 In our original opinion, we held LIGA liable for legal interest over the statutory cap of $150,000.00 per claim minus the statutory deductible of $100.00, as well as pre-insolvency court costs. In so doing, we relied on jurisprudence which has been impliedly overruled by legislative amendments (Act 253 of 1990, amending LSA-R.S. 22:1382); therefore, we now grant a rehearing in this matter for the limited purpose of holding that LIGA’s total liability herein is limited to $149,900.00 (the statutory cap of $150,000.00 minus $100.00 deductible) plus LIGA’s share of post-insolvency court costs. Because the total amount of the judgment exceeds the statutory limit, LIGA will not be liable for any legal interest. The application for rehearing filed by Airborne Freight Corporation, d/b/a Airborne Express is denied. Accordingly, our original opinion is amended in accordance with this rehearing, and is otherwise, affirmed.
AMENDED; AFFIRMED AS AMENDED.